Exhibit 10.2

 
RABBI TRUST AGREEMENT


 (a)           This Agreement made this 28th day of March, 2013, by and between
LNB Bancorp, Inc, a corporation organized under the laws of the State of Ohio
(the “Company”) and U.S. Bank National Association, a national banking
association organized under the laws of the United States with offices in
Minneapolis, Minnesota (the “Trustee”);


 (b)           WHEREAS, Company has adopted and maintains the nonqualified
deferred compensation plan listed in Exhibit A hereto (the “Plan”).


 (c)           WHEREAS, Company has incurred or expects to incur liability under
the terms of such Plan with respect to the individual participating in such
Plan;


(d)           WHEREAS, Company wishes to establish a trust (the “Trust”) and to
contribute to the Trust assets that will be held therein, subject to the claims
of Company's creditors in the event of Company's Insolvency, as herein defined,
until paid to the Plan participant and his beneficiaries in such manner and at
such times as specified in the Plan;


(e)           WHEREAS, it is the intention of the parties that this Trust will
constitute an unfunded arrangement and will not affect the status of the Plan as
an unfunded plan maintained for the purpose of providing deferred compensation
for a select group of management or highly compensated employees for purposes of
Title I of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”);


(f)           WHEREAS, it is the intention of Company to make contributions to
the Trust to provide itself with a source of funds to assist it in the meeting
of its liabilities under the Plan;


(g)           WHEREAS, “Trustee Type” means a directed trustee; and


(h)           WHEREAS, “1099 Filer” means Trustee.


NOW, THEREFORE, the parties do hereby establish the Trust and agree that the
Trust will be comprised, held and disposed of as follows:


SECTION 1.  ESTABLISHMENT OF TRUST


(a)           Company hereby deposits with Trustee in trust $25,000 which will
become the principal of the Trust to be held, administered and disposed of by
Trustee as provided in this Agreement.  Notwithstanding any provision herein to
the contrary, upon inspection, Trustee may decline to accept real property and
other non-cash assets into the trust.


(b)           The Trust hereby established is revocable by Company, but it will
become irrevocable upon the occurrence of a Special Circumstance.  The Company
hereby represents that the occurrence of a Special Circumstance will not result
in assets becoming restricted to the payment of benefits in connection with a
change in the Company’s financial health within the meaning of Section
409A(b)(2) of the Internal Revenue Code of 1986, as amended (the “Tax Code”);


(c)           The Trust is intended to be a grantor trust, of which Company is
the grantor, within the meaning of subpart E, part I, subchapter J, chapter 1,
subtitle A of the Tax Code (more commonly known as a “rabbi trust”) and will be
construed accordingly.


(d)           The principal of the Trust and any earnings thereon will be held
separate and apart from other funds of Company and will be used exclusively for
the uses and purposes of the Plan participant and general creditors as herein
set forth. The Plan participant and his beneficiaries will have no preferred
claim on, or any beneficial ownership interest in, any assets of the Trust.  Any
rights created under the Plan and this Agreement will be mere unsecured
contractual rights of the Plan participant and his beneficiaries against
Company.  Any assets held by the Trust will be subject to the claims of
Company's general creditors under federal and state law in the event of
Insolvency, as defined in Section 3(a) herein.  If Company’s parent corporation
contributes assets to the Trust for the benefit of employees or service
providers of Company, or if Company contributes assets to the Trust for the
benefit of employees or service providers of Company’s subsidiary (in either
case, “Parent Contributions”), the Parent Contributions will be subject to the
claims of general creditors under federal and state law of (i) the parent
corporation, in the event of the parent corporation’s Insolvency, as defined in
Section 3(a) herein, and (ii) the subsidiary, in the event of the subsidiary’s
Insolvency, as defined in Section 3(a) herein.
 
 
 

--------------------------------------------------------------------------------

 

 
(e)           Company, in its sole discretion, may at any time, or from time to
time, make additional deposits of cash or other property in trust with Trustee
to augment the principal to be held, administered and disposed of by Trustee as
provided in this Agreement.  Neither Trustee nor the Plan participant or his
beneficiaries will have any right to compel such additional deposits.


Upon the occurrence of a Special Circumstance, Company will, as soon as
possible, but in no event longer than thirty (30) days following the date of the
occurrence of the Special Circumstance:  (i) make an irrevocable contribution to
the Trust in an amount that is sufficient to pay the Plan participant or his
beneficiaries the benefits to which the Plan participant or his beneficiaries
would be entitled pursuant to the terms of the Plan as of the date on which the
Special Circumstance occurred, plus an amount that is sufficient to pay for five
(5) years of expenses of Trustee and of any Outside Manager (as that term is
defined in Section 5(a) herein); and (ii) within thirty (30) days following the
end of each Plan year, ending after the Trust has become irrevocable pursuant to
Section 1(b) hereof, Company will be required to irrevocably deposit additional
cash or other property to the Trust in an amount sufficient to pay the Plan
participant or his beneficiaries the benefits payable pursuant to the terms of
the Plan as of the close of the Plan year.


(f)           Notwithstanding anything herein to the contrary, Company hereby
represents that it


(1)           Will not contribute assets to the Trust that are located outside
of the United States or cause Trust assets to be transferred outside of the
United States;


(2)           Will not contribute assets to the Trust (i) in connection with a
change in Company’s financial health; (ii) when Company’s tax-qualified defined
benefit plan, if any, is in at-risk status; (iii) when Company is a debtor in a
case under the United States Bankruptcy Code (the “Bankruptcy Code”) or similar
state law; or (iv) six (6) months before or after the date Company’s
tax-qualified defined benefit plan, if any, terminates while insufficient for
benefit liabilities;


(3)           Will give Trustee prompt written notice should the preceding
conditions (i) through (iv) preclude the operation of an Agreement provision
that would otherwise cause the Trust to become irrevocable; and


(4)           Is not a “nonqualified entity” within the meaning of Tax Code
Section 457A(b).


(g)           Trustee will be subject to the direction of Company as set forth
herein.  To the extent Company delegates any of its rights or duties under this
Agreement to a third party, Company will remain liable under this Agreement as
if Company had exercised such rights or performed such duties directly.


SECTION 2.  PAYMENTS TO PLAN PARTICIPANTS AND THEIR BENEFICIARIES.


(a)           Company is the administrator of the Plan.  Company will deliver to
Trustee a schedule (the “Payment Schedule”) that shows the:
 
 
2

--------------------------------------------------------------------------------

 

 
(1)           Amounts payable from the Trust (gross of all taxes to be paid with
Trust assets) in respect of the Plan participant (and his beneficiaries);


(2)           Each payee’s status as current employee, former employee, outside
director, independent contractor, or beneficiary;


(3)           The amount, type, and taxing authority for each tax to be paid
with Trust assets in respect of the Plan participant (and his beneficiaries)
(the total dollar amount thereof, the “Tax Reserve”);


(4)           Amounts payable from the Trust (net of all taxes to be paid with
Trust assets) in respect of the Plan participant (and his beneficiaries) (“Net
Benefit Payments”);


(5)           Form in which Net Benefit Payments are to be paid (as provided for
or available under the Plan), and;


(6)           Time of commencement for Net Benefit Payments.


Notwithstanding anything herein to the contrary, if a Special Circumstance
occurs, the Company shall not amend or modify the Payment Schedule, or make or
continue an election under Section 2(d) to make benefit payments directly to the
Plan participant, without the written consent of the Plan participant or, if
after the Plan participant’s death, the Plan participant’s beneficiaries.


(b)           Except as otherwise provided herein, Trustee will make payments to
the Plan participant and his beneficiaries in accordance with such Payment
Schedule.  Company will perform any tax calculations, withholding, disclosing,
reporting, and remitting of any federal, state, or local taxes that may be
required to be calculated, withheld, disclosed, reported, and remitted with
respect to the payment of Plan benefits.  Trustee will have no responsibility
for such tax calculations, withholding, disclosing, reporting, and remitting,
except that:
 
(1)           Trustee will make Net Benefit Payments; and


(2)           With respect to payees that are outside directors, independent
contractors, or beneficiaries, Trustee will (i) file a Form 1099-MISC or 1099-R,
as the case may be, with the Internal Revenue Service (“IRS”) (and any
comparable information return with any state or local taxing authority shown for
the payee on the Payment Schedule); (ii) remit the portion of the Tax Reserve
that relates to such returns to the appropriate taxing authorities; and (iii)
furnish the payee with a statement containing the information furnished to the
IRS, provided Company has given Trustee all the information that Trustee
requires in order to carry out those duties.  With respect to payees that are
current or former employees, Company may direct Trustee to distribute their
portion of the Tax Reserve to Company to reimburse Company for remittances paid
by Company to the appropriate taxing authorities.


(c)           The entitlement of the Plan participant or his beneficiaries to
benefits under the Plan will be determined by Company or such party (other than
Trustee) as it will designate under the Plan, and any claim for such benefits
will be considered and reviewed under the procedures set out in the Plan.


(d)           Company may make payment of benefits directly to the Plan
participant or his beneficiaries as they become due under the terms of the
Plan.  Company will notify Trustee of Company’s decision to make payment of
benefits directly prior to the time amounts would otherwise be payable to
participant or his beneficiaries under the Payment Schedule.  In such notice,
Company will specify the extent to which Trustee should deviate from the Payment
Schedule.  In addition, if the principal of the Trust, and any earnings thereon,
are not sufficient to make payments of benefits in accordance with the terms of
the Plan, Company will make the balance of each such payment as it falls
due.  Trustee will notify Company where principal and earnings are not
sufficient.
 
 
3

--------------------------------------------------------------------------------

 

 
SECTION 3.  TRUSTEE RESPONSIBILITY REGARDING PAYMENTS TO TRUST BENEFICIARY WHEN
COMPANY IS INSOLVENT.


(a)           Trustee will cease payment of benefits to the Plan participant and
his beneficiaries if Company is Insolvent. Company will be considered
“Insolvent” for purposes of this Agreement if (i) Company is unable to pay its
debts as they become due, or (ii) Company is subject to a pending proceeding as
a debtor under the Bankruptcy Code.


(b)           At all times during the continuance of this Trust, as provided in
Section 1(d) hereof, the principal and income of the Trust will be subject to
claims of general creditors of Company under federal and state law as set forth
below.


(1)           The Board of Directors of the Company (the “Board”) and the Chief
Executive Officer of Company will have the duty to inform Trustee in writing of
Company's Insolvency.  If a person claiming to be a creditor of Company alleges
in writing to Trustee that Company has become Insolvent, Trustee will determine
whether Company is Insolvent and, pending such determination, Trustee will
discontinue payment of benefits to the Plan participant or his beneficiaries.


(2)           Unless Trustee has actual knowledge of Company's Insolvency, or
has received notice from Company or a person claiming to be a creditor alleging
that Company is Insolvent, Trustee will have no duty to inquire whether Company
is Insolvent.  Trustee may in all events rely on such evidence concerning
Company's solvency as may be furnished to Trustee and that provides Trustee with
a reasonable basis for making a determination concerning Company's solvency.


(3)           If at any time Trustee has determined that Company is Insolvent,
Trustee will discontinue payments to the Plan participant or his beneficiaries
and will hold the assets of the Trust for the benefit of Company's general
creditors.  Nothing in this Agreement will in any way diminish any rights of the
Plan participant or his beneficiaries to pursue their rights as general
creditors of Company with respect to benefits due under the Plan or otherwise.


(4)           Trustee will resume the payment of benefits to the Plan
participant or his beneficiaries in accordance with Section 2 of this Agreement
only after Trustee has determined that Company is not Insolvent (or is no longer
Insolvent).


(c)           Provided that there are sufficient assets, if Trustee discontinues
the payment of benefits from the Trust pursuant to Section 3(b) hereof and
subsequently resumes such payments, the first payment following such
discontinuance will include the aggregate amount of all payments due to the Plan
participant or his beneficiaries under the terms of the Plan for the period of
such discontinuance, less the aggregate amount of any payments made to the Plan
participant or his beneficiaries by Company in lieu of the payments provided for
hereunder during any such period of discontinuance.  Trustee may assume Company
has made no such payments unless Company has notified Trustee to the contrary.


SECTION 4.  PAYMENTS TO COMPANY.


Except as provided in Section 3 hereof and except for reimbursement of tax
remittances as set forth in Section 2 hereof, after the Trust has become
irrevocable, Company will have no right or power to direct Trustee to return to
Company or to divert to others any of the Trust assets before all payment of
benefits has been made to the Plan participant and his beneficiaries pursuant to
the terms of the Plan.
 
 
4

--------------------------------------------------------------------------------

 
 
SECTION 5.  INVESTMENT AUTHORITY.


a.           Company hereby represents that any third-party investment manager
or managers who is appointed to manage (including the power to acquire and
dispose of) any part or all of the Trust assets (an “Outside Manager”) (i) has
the power to manage, acquire, or dispose of any asset of a plan; (ii) is
registered as an investment adviser under the Investment Advisers Act of 1940,
as amended, or is a bank as defined in that act or is an insurance company
qualified to manage, acquire, or dispose of any asset of a plan under the laws
of more than one state; and (iii) has acknowledged in writing that it is a
fiduciary with respect to the Plan.  Company (or if applicable, Prior Board, as
defined below) will notify Trustee of such appointment by identifying the
Outside Manager and by providing a fully-executed copy of the governing
investment management agreement.  Trustee may assume that any such appointment
is a delegation of Company’s or Prior Board’s authority hereunder to manage all
of the Trust assets, except to the extent that such notice expressly limits the
Outside Manager’s authority to a particular part of the Trust assets.  Company
or Prior Board will monitor the performance of any Outside Manager.  In any
event, Trustee will invest Trust assets (including exercising voting rights with
respect thereto and entering into securities lending transactions therewith) and
dispose of Trust assets, without distinction between principal and income, only
as directed by Company, Prior Board, or Outside Manager.  Such directing party
or parties will have complete discretion with respect to the investment of trust
assets.  Trustee will not invest or dispose of Trust assets without the
direction of such a directing party.  The Plan participant will have no right to
direct Trustee as to the investment of Trust assets; if the Plan permits
participant involvement in the investment process, Company or Prior Board could
presumably take such involvement into account, but any resulting direction to
Trustee will be deemed to be the direction of Company or the Prior Board (and
not the direction of the participant) for purposes of this Agreement.  To the
extent that neither Company, Prior Board nor an Outside Manager has directed
Trustee as to the investment of any portion of Trust assets before they are
contributed to the Trust, Company hereby directs Trustee to invest Trust assets
in any sweep fund identified in an exhibit hereto.  Company acknowledges that
Trustee will not have “some investment discretion” within the meaning of Revenue
Procedure 92-64.


(b)           Prior to the occurrence of a Special Circumstance, Company may
appoint an Outside Manager, remove any Outside Manager, and appoint a successor
from time to time to any Outside Manager who resigns, is removed, or otherwise
ceases to serve hereunder.  Upon termination of an Outside Manager, the Outside
Manager’s investment authority hereunder will revert to Company.


(c)           After the occurrence of a Special Circumstance, only a committee
composed of a majority of individuals who served as members of the Board
immediately prior to such Special Circumstance (such committee, the “Prior
Board”) may appoint an Outside Manager, remove any Outside Manager and appoint a
successor from time to time to any Outside Manager who resigns, is removed, or
otherwise ceases to serve hereunder.  Upon termination of an Outside Manager,
the Outside Manager’s investment authority hereunder will revert to the Prior
Board.


(d)           Trustee may invest in securities (including stock or rights to
acquire stock) or obligations issued by Company.


(e)           All rights associated with assets of the Trust will be exercised
by Trustee or the person designated by Trustee, and will in no event be
exercisable by or rest with the Plan participant.  Company will have the right,
at anytime, and from time to time in its sole discretion, to substitute assets
of equal fair market value for any asset held by the Trust.  This right is
exercisable by Company in a non-fiduciary capacity without the approval or
consent of any person in a fiduciary capacity.


(f)           Permissible investments under this Agreement include any
securities or property in which an individual could invest his own funds,
without limitation by any statue, rule of law, or regulation of any governmental
body prescribing or limiting the investment of trust assets by corporate or
individual trustees, in or to certain kinds, types, or classes of investments or
prescribing or limiting the portion of a trust which may be invested in any one
property or kind, type, or class of investment, including but not limited to any
investment which is administered, advised, custodied, held, issued, offered,
sponsored, supported by the credit of, underwritten, or otherwise serviced by
Trustee or any of Trustee’s affiliates.  Specifically and without limiting the
generality of the foregoing, such permissible investments include real or
personal property; preferred or common stocks of any kind or class of any
corporation, including but not limited to investment and small business
investment companies of all types; voting trust certificates; interests in
investment trusts; shares of registered investment companies (whether open-end
or closed-end); interests in any limited or general partnership or other
business enterprise, however organized and for whatever purpose; interests in
common or collective funds maintained by a bank or similar institution (in which
case the relevant fund instruments will constitute part of this Agreement);
bonds, notes, obligations, securities, and debentures, secured or unsecured;
mortgages, leases, or other interests in real or personal property; interests in
mineral, gas, oil, or timber properties or other wasting assets; call options;
put options; commodity or financial futures contracts; deposits of bank or
similar financial institution (such as a deposit account or a certificate of
deposit); conditional sales contracts; and insurance contracts and
policies.  Notwithstanding any provision herein to the contrary, Trustee will
pass through to Company voting rights with respect to a Trust asset that is a
security of Trustee or of an affiliate of Trustee.
 
 
5

--------------------------------------------------------------------------------

 
 
(g)           Trustee may hold cash awaiting investment and pending distribution
to the Plan participant or other proper recipients or for other reasonable
purposes un-invested in an interest-bearing or non-interest bearing deposit
account offered by Trustee or another financial institution, even though Trustee
or the other financial institution receives and retains float therefrom.


(h)           Trustee is authorized to enter into securities lending
transactions on behalf of the Plan.


SECTION 6.  DISPOSITION OF INCOME.


During the term of this Trust, all income received by the Trust, net of expenses
and taxes, will be accumulated and reinvested.


SECTION 7.  ACCOUNTING BY TRUSTEE.


(a)           Trustee will keep accurate and detailed records of all
investments, receipts, disbursements, and all other transactions required to be
made, including such specific records as will be agreed upon in writing between
Company and Trustee.


(b)           Within 60 days following the close of each calendar year and
within 60 days after the removal or resignation of Trustee, Trustee will deliver
to Company, to each Outside Manager, and to anyone else Company designates for
this purpose a written account of the Trustee’s administration of the Trust
during such year or during the period from the close of the last preceding year
to the date of such removal or resignation, setting forth all investments,
receipts, disbursements and other transactions effected by the Trustee,
including a description of all securities and investments purchased and sold
with the cost or net proceeds of such purchases or sales (accrued interest paid
or receivable being shown separately), and showing all cash, securities and
other property held in the Trust at the end of such year or as of the date of
such removal or resignation as the case may be.  For any asset not in the
control of Trustee, Trustee has the right to exclude the asset from such written
accounts, include the asset in such written accounts with or without a notation
about control, require Company to enter into a separate written agreement
clarifying rights and duties regarding the asset, or take other steps Trustee
deems appropriate, and Company hereby acknowledges that the inclusion of the
asset in any such written account does not impose or suggest any duties for
Trustee with respect to the asset.


(c)           The written accounts described above (including their timing and
form) will serve as the sole written notification of any securities transactions
effected by Trustee for the Trust.  Even so, Company has the right to demand
that Trustee provide written notification of such transactions pursuant to 12
Code of Federal Regulations Sections 12.4(a) or (b) at no additional cost to
Company.


(d)           For purposes of reporting the value of an asset on the written
accounts described above, Trustee will rely upon fair market value as stated in
sources Trustee deems reliable.  Where such fair market value is unavailable,
Company will direct Trustee as to the value of an asset, provided the Trust did
not acquire the asset through Trustee’s exercise of investment authority.  A
valuation made by Trustee in good faith will be binding and conclusive upon all
persons interested, or becoming interested, in the Plan or the Trust.  Company
hereby acknowledges that the reporting of values on a written account is neither
(i) a recommendation as to the advisability of buying, holding, or selling any
asset nor (ii) a substitute for investigation by a Trust investment fiduciary of
an asset’s value in connection with a decision to buy, hold, or sell (or for
such investment fiduciary’s obtaining and ensuring the reliability of a
third-party appraisal with respect to such a decision).
 
 
6

--------------------------------------------------------------------------------

 

 
(e)           Company will be responsible for reviewing the written accounts
described above.  Trustee will be released from liability with respect to the
propriety of Trustee’s acts or omissions reflected therein, except to the extent
(i) Company objects within ninety (90) days after delivery of the written
account or (ii) such acts or omissions could not be discovered through
reasonable examination of the written account.


SECTION 8.  RESPONSIBILITY OF TRUSTEE.


(a)           Trustee will act with the care, skill, prudence and diligence
under the circumstances then prevailing that a prudent person acting in like
capacity and familiar with such matters would use in the conduct of an
enterprise of a like character and with like aims, provided, however, that
Trustee will incur no liability to any person for any action taken pursuant to a
direction, request or approval given by Company which is contemplated by, and in
conformity with, the terms of the Plan or this Trust and is given in writing by
Company.  In the event of a dispute between Company and a party, Trustee may
apply to a court of competent jurisdiction to resolve the dispute.


(b)           Company will indemnify and release Trustee and Trustee’s
affiliates and their directors, officers, employees, successors, and assigns
(each, an “Indemnified Person”) and hold each Indemnified Person harmless from
and against, and an Indemnified Person will incur no liability to any person
for, any claims, costs, damages, expenses (including attorneys’ and other
professional fees), fines, interest, liabilities, losses, penalties, and taxes
that may be imposed on, incurred by, or asserted against an Indemnified Person
by reason of the Indemnified Person’s action or omission in connection with the
Trust, this Agreement, or the Plan (including, but not limited to, an action or
omission that is consistent with directions provided under this Agreement),
except to the extent a court of competent jurisdiction has made a final judgment
that such action or omission was negligence or a violation of applicable
fiduciary law.  The foregoing provisions will survive the Indemnified Person’s
termination as such and the termination of this Agreement.


(c)           Trustee may consult with legal counsel (who may also be counsel
for Company generally) with respect to any of its duties and obligations
hereunder.


(d)           Trustee may hire or engage in transactions with accountants,
actuaries, administrators, agents, appraisers, attorneys, auditors, banks,
brokers, consultants, custodians, depositories, financial consultants, insurance
brokers, investment advisors, investment managers, lenders, securities brokers,
or other service providers to assist it in exercising any of its rights or
performing any of its duties hereunder, including any of the foregoing that is
affiliated with Trustee, provided such engagement is authorized by law and is
based upon reasonable terms, and to rely upon any advice, opinions, records,
statements, or other information provided by such service providers.


(e)           Trustee will have, without exclusion, all powers conferred on
Trustees by applicable law, which powers are incorporated herein by reference as
though set forth verbatim herein, unless expressly provided otherwise herein,
provided, however, that if an insurance policy is held as an asset of the Trust,
Trustee will have no power to name a beneficiary of the policy other than the
Trust, to assign the policy (as distinct from conversion of the policy to a
different form) other than to a successor Trustee, or to loan to any person the
proceeds of any borrowing against such policy.


(f)           However, notwithstanding the provisions of Section 8(e) above,
Trustee may loan to Company the proceeds of any borrowing against an insurance
policy held as an asset of the Trust.


(g)           Trustee may register any security in Trustee’s own name, in the
name of Trustee’s nominee, or in the name of any custodian of the asset, with or
without the addition of words indicating that such security is held in a
fiduciary capacity, and Trustee may hold any security in bearer form.
 
 
7

--------------------------------------------------------------------------------

 

 
(h)           Notwithstanding any powers granted to Trustee pursuant to this
Agreement or to applicable law, Trustee will not have any power that could
result in the trust being classified as a business entity such as corporation or
partnership, within the meaning of section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Tax Code.


(i)           Trustee will have no duty to:
 
(i)           prescribe or maintain a plan document or forms (including forms
for electing participation, distribution, withdrawal and for providing notices
to the Plan participant and his beneficiaries);


(ii)           request or obtain a ruling or other guidance from the Internal
Revenue Service or from any other governmental authority as to (or to otherwise
determine or monitor) the tax consequences of the form and operation of the
Plan, Plan document, Trust or this Agreement, including but not limited to
whether the arrangement merits the favorable treatment afforded to safe harbor
rabbi trusts under Revenue Procedure 92-64; whether the Plan complies in form or
operation with Tax Code Section 409A; and, if the Plan is a 457(f) plan, whether
and when rights to payments under the Plan or from the trust are subject to a
substantial risk of forfeiture and the treatment under Tax Code Section 72 of
any amount made available under the Plan;


(iii)           construe the terms of the Plan, determine eligibility for Plan
benefits (including eligibility for participation, vesting, and distribution, as
well as the timing, amount, and form thereof), resolve benefit claims or claim
appeals, maintain participant-level records, or perform any functions of a plan
administrator, regardless of whether a Special Circumstance has occurred;


(iv)           determine, monitor, or collect Plan contributions or otherwise
determine whether the Trust is adequately funded;


(v)           determine, conduct a review of, make recommendations with respect
to, or otherwise question: any investment policy and guidelines developed by
Company; the classes of permissible investments under this Agreement; buying,
holding, or selling Trust assets over which anyone other than Trustee has
investment authority; and compliance with the investment policy or guidelines
with respect to any Trust assets over which anyone other than Trustee has
investment authority;


(vi)           give notices or make filings required by applicable law regarding
the Trust or regarding any plan funded by the Trust, including calculating,
withholding, disclosing, reporting, or remitting to the appropriate taxing
authorities, Company, the Plan participant, or Plan beneficiaries any federal,
state, or local taxes that may be required to be calculated, withheld,
disclosed, reported, or remitted with respect to the administration of the Plan
(such as paying Plan benefits) or the Trust, except as required by law to be
performed only by a rabbi trustee or as otherwise expressly provided under this
Agreement;


(vii)           inquire as to whether the Plan administrator has filed a timely
top-hat exemption letter under applicable U.S. Department of Labor Regulations
or has otherwise satisfied the reporting and disclosure obligations of ERISA;


(viii)           question the prudence of directions provided to Trustee under
this Agreement;


(ix)           monitor service providers hired by Company, including any Outside
Manager;


(x)           maintain or defend any legal proceeding in the absence of
indemnification, to Trustee’s satisfaction, against all expenses and liabilities
which it may sustain or anticipate by reason thereof; or
 
 
8

--------------------------------------------------------------------------------

 
 
(xi)           make a distribution to the extent that Trust assets, when reduced
by taxes applicable to the distribution, when further reduced by expenses
payable by the Trust, are less than the amount of the distribution.


SECTION 9.  COMPENSATION AND EXPENSES OF TRUSTEE.


Trustee will be entitled to receive compensation for providing services
hereunder.  A schedule of that compensation is attached as Exhibit B (Fee
Schedule for Plans) hereto.  Trustee will also be entitled to receive
reimbursement for reasonable expenses, fees, costs, and other charges incurred
by it or payable by it on account of providing services hereunder (including,
but not by way of limitation, amounts payable to service providers hired
hereunder by Trustee), and the same will not be offset from Trustee’s
compensation unless required by applicable law.


SECTION 10.  RESIGNATION AND REMOVAL OF TRUSTEE.


(a)           Trustee may resign at any time by written notice to Company, which
will be effective 30 days after receipt of such notice unless Company and
Trustee agree otherwise.


(b)           Trustee may be removed by Company on 30 days’ notice or upon
shorter notice accepted by Trustee.


(c)           Upon the occurrence of a Special Circumstance Trustee may not be
removed by Company for 12 months.


(d)           Upon resignation or removal of Trustee and appointment of a
successor Trustee, all assets will subsequently be transferred to the successor
Trustee.  The transfer will be completed within 60 days after receipt of notice
of resignation, removal or transfer, unless Company extends the time limit.


(e)           If Trustee resigns or is removed, a successor will be appointed,
in accordance with Section 11 hereof, by the effective date of resignation or
removal.  If Company has not provided Trustee with a successor’s written
acceptance of trusteeship with respect to the Trust on or by such effective
date, Trustee may apply to a court of competent jurisdiction for appointment of
a successor or for instructions. All expenses of Trustee in connection with the
proceeding will be allowed as administrative expenses of the Trust.


SECTION 11.  APPOINTMENT OF SUCCESSOR.


(a)           If Trustee resigns or is removed in accordance with Section 10(a)
or (b) hereof, Company may appoint any third party, such as a bank trust
department or other party that may be granted corporate trustee powers under
state law, as a successor to replace Trustee upon resignation or removal.  The
appointment will be effective when accepted in writing by the new Trustee, who
will have all of the rights and powers of the former Trustee, including
ownership rights in the Trust assets.  The former Trustee will execute any
instrument necessary or reasonably requested by Company or the successor Trustee
to evidence the transfer.


(b)           The successor Trustee need not examine the records and acts of any
prior Trustee and may retain or dispose of existing Trust assets, subject to
Sections 7 and 8 hereof.  The successor Trustee will not be responsible for and
Company will indemnify and defend the successor Trustee from any claim or
liability resulting from any action or inaction of any prior Trustee or from any
other past event, or any condition existing at the time it becomes successor
Trustee.


SECTION 12.  AMENDMENT OR TERMINATION.


(a)           Prior to a Special Circumstance, this Agreement may be amended by
a written instrument executed by Trustee and Company.  After a Special
Circumstance, this Agreement may be amended by a written instrument executed by
Trustee and Company, but not without the written consent of the Plan
participant, or if after his death, the Plan participant’s
beneficiaries.  Notwithstanding the foregoing, 1) after a Special Circumstance
this Agreement may be amended by a written instrument executed by Trustee and
Company as necessary to comply with any change to applicable laws, and 2) no
such amendment will conflict with the terms of the Plan or will make the Trust
revocable after it has become irrevocable in accordance with Section 1(b)
hereof.
 
 
9

--------------------------------------------------------------------------------

 
 
(b)           The Trust will not terminate until the date on which the Plan
participant and his beneficiaries are no longer entitled to benefits pursuant to
the terms of the Plan unless sooner revoked in accordance with Section 1(b)
hereof.  Upon termination of the Trust, any assets remaining in the Trust (after
payment of any outstanding charges hereunder) will be returned to Company,
except that Parent Contributions will be returned to the corporation that
contributed them.


 (c)           Upon written approval of the Plan participant or his
beneficiaries entitled to payment of benefits pursuant to the terms of the Plan,
Company may terminate this Trust prior to the time all benefit payments under
the Plan have been made.  All assets in the Trust at termination (after payment
of any outstanding charges hereunder) will be returned to Company, except that
Parent Contributions will be returned to the corporation that contributed them.


SECTION 13.  DEFINITIONS.


For purposes of this Trust,


(a)           A “Change in Control” will have the meaning ascribed to such term
in the employment agreement between Company and Daniel E. Klimas, dated January
28, 2005, as amended from time to time.


(b)           A “Default” will mean a failure by Company, if Company has elected
to make the payments pursuant to Section 2(d), to make any payment to the Plan
participant or his beneficiaries in accordance with the Payment Schedule, as
provided in Section 2(b).  However, a Default will not occur if:


 
1.
Company provides written direction to Trustee to make any such missed payment no
later than thirty (30) days following the date such payment was otherwise due to
the Plan participant under the terms of the Plan; or

 
2.
Such failure by Company to make any such payment occurs in connection with a
change in Company’s financial health, within the meaning of Tax Code Section
409A(b)(2).



(c)           A “Potential Change in Control” will have the following meaning:


i.           Any “Person,” as defined in Sections 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company, delivers to Company a statement containing the information required
by Schedule 13D under the Exchange Act, or any amendment to any such statement
(or Company becomes aware that any such statement or amendment has been filed
with the Securities and Exchange Commission pursuant to applicable rules under
the Exchange Act), that shows that such Person has acquired, directly or
indirectly, the beneficial ownership of:
 
 
A.
twenty percent (20%) or more of any class of equity security of Company entitled
to vote as a single class in the election or removal from office of directors,
or

 
 
10

--------------------------------------------------------------------------------

 
 
 
B.
twenty percent (20%) or more of the voting power of any group of classes of
equity securities of the Company entitled to vote as a single class in the
election or removal from office of directors;

 
ii.           Company becomes aware that preliminary or definitive copies of a
proxy statement and information statement or other information have been filed
with the Securities and Exchange Commission pursuant to Rule 14a-6, Rule 14c-5
or Rule 14f-1 under the Exchange Act relating to a Potential Change in Control
of Company;
 
iii.           Any Person delivers a tender offer statement relating to voting
securities of Company (or Company becomes aware that any such statement has been
filed with the Securities and Exchange Commission pursuant to applicable rules
under the Exchange Act) to Company pursuant to Rule 14d-3 under the Exchange
Act;
 
iv.           Any Person (other than Company) publicly announces an intention to
take actions which if consummated would constitute a Change in Control;
 
v.           Company enters into an agreement or arrangement, the consummation
of which would result in the occurrence of a Change in Control;
 
vi.           The Board approves a proposal which, if consummated, would
constitute a Change in Control; or
 
vii.           The Board adopts a resolution indicating that, for purposes of
this Trust Agreement, a Potential Change in Control has occurred.
 
Notwithstanding the foregoing, a “Potential Change in Control” shall not include
an event described in (i) through (vi), if a number of directors (who were
serving on the Board immediately prior to such event and who continue to serve
on the Board) equal to a majority of the members of the Board as constituted
prior to such event make a written determination that the event shall not
constitute a Potential Change in Control.
 


(c)           A “Special Circumstance” will mean the occurrence of any of the
following (i) a Change in Control; (ii) a Potential Change in Control; or (ii) a
Default.  The Board and the Chief Executive Officer of Company will have the
duty to inform Trustee in writing of the occurrence of a Special
Circumstance.  Trustee will have no duty to inquire whether a Special
Circumstance has occurred.


SECTION 14.  MISCELLANEOUS.


(a)           Any provision of this Agreement prohibited by law will be
ineffective to the extent of any such prohibition, without invalidating the
remaining provisions hereof.


(b)           Benefits payable to the Plan participant and his beneficiaries
under this Agreement may not be anticipated, assigned (either at law or in
equity), alienated, pledged, encumbered or subjected to attachment, garnishment,
levy, execution or other legal or equitable process.


(c)           This Agreement will be governed by and construed in accordance
with the laws of Ohio without regard to conflicts of laws, except where
pre-empted by federal law.  Each party to this Agreement hereby consents to the
exercise of personal jurisdiction of any court located in such state for
purposes of resolving controversies hereunder.


(d)           Any direction or other communication provided for in this
Agreement will be given in writing and, unless the recipient has timely
delivered a superseding address hereunder, addressed as indicated
below.  Trustee will not be charged with knowledge of an emailed direction to
Trustee’s detriment if the email cannot be shown to have been sent to Trustee
return-receipt requested.
 
 
11

--------------------------------------------------------------------------------

 
 
If to Trustee:


U.S. Bank National Association
c/o Christine Poppe, Vice President and Relationship Manager
425 Walnut Street,   Cincinnati, OH  45202
513-632-4272
chris.poppe@usbank.com


If to Company:


LNB BANCORP, INC.
c/o Gary J. Elek, Chief Financial Officer
521 Broadway, Lorain Ohio, 44052
(440) 244-7253
gelek@4lnb.com


(e)           Company represents that (i) it has delivered the Plan document as
in effect on the date first written above to Trustee and will provide Trustee
with any subsequent amendments thereto and (ii) the Plan document is not, and
will not be, inconsistent with this Agreement.  Where there is any inconsistency
between this Agreement and the Plan, this Agreement will prevail as to the
rights and duties of Trustee.


(f)           This Agreement will bind, and inure to the benefit of, Company,
Trustee, and their respective successors and assigns.


(g)           This Agreement will not be deemed to create in any third party any
rights or responsibilities with respect to the parties.


(h)           Company will identify each Company employee who is authorized to
act on Company’s behalf hereunder, by giving Trustee (i) a certificate of
incumbency signed by Company’s corporate secretary indicating which Company
offices have such authority and naming the employees holding those offices; and
(ii) the specimen signature of such employees.  Company will also identify each
employee of a third-party agent who is authorized to act on Company’s behalf
hereunder, by giving Trustee an authorization letter setting forth the name of
such agent and the names and specimen signatures of such employees.  Trustee may
assume that any person so identified continues to be so authorized, until
Company gives Trustee written notice to the contrary.  To the extent that no
person is currently so identified to act on behalf of the Company, Trustee may
assume that any person who purports to be an authorized agent of Company is in
fact so authorized.  In any event, Company hereby represents that any person
authorized to act on behalf of Company hereunder was duly appointed pursuant to
a procedure specified in the Plan; that such person is appropriately monitored;
and that Company will furnish such person with a copy of this Agreement, as
amended from time to time, and with a copy of any communications given hereunder
to Company, and Company hereby acknowledges that any such person’s actions or
omissions are binding hereunder upon Company.  The Prior Board will identify its
members by giving Trustee an authorization letter setting forth the name and
specimen signatures of each such member.


(i)           Company shall be responsible for expenses of Trustee or any
Outside Manager.  Company may direct Trustee from time to time to charge any
such expense, or other expense or type of expense, against the Trust.  Company
hereby directs Trustee to charge the Trust with any fees invoiced to Trustee by
any Outside Manager.  Company hereby represents that any expense, or type of
expense, so directed to be charged is a permissible Plan expense.
 
 
12

--------------------------------------------------------------------------------

 
 
SECTION 15.  EFFECTIVE DATE.


The effective date of this Agreement will be the date first written above.












[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]


 
13

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, an authorized officer of each party hereby executes this
Agreement on the date first written above.


 
 
 

  U.S. BANK NATIONAL ASSOCIATION                 By: /s/ Terry W. Schwartz      
          Title: Vice President and Relationship Manager                        
       

 
LNB BANCORP, INC.
                By: /s/ Gary J. Elek                 Title: Chief Financial
Officer            

 
 
 
14

--------------------------------------------------------------------------------

 




RABBI TRUST AGREEMENT


EXHIBIT A


Plan


 
·
LNB Bancorp, Inc. Supplemental Executive Retirement Agreement, dated as of March
26, 2013, by and between LNB Bancorp, Inc. and Daniel E. Klimas.

 
 
15

--------------------------------------------------------------------------------

 
 
RABBI TRUST AGREEMENT


EXHIBIT B


Institutional Trust & Custody Fee Schedule for Plans
 
 
 

 
 
16

--------------------------------------------------------------------------------

 




RABBI TRUST AGREEMENT


EXHIBIT C


Shareholder Communications Act Election


Under the Shareholder Communications Act of 1985, as amended, Trustee must try
to permit direct communications between a company that issues a security held in
the Trust (the “Securities-Issuer”) and any person who has or shares the power
to vote, or the power to direct the voting of, that security (the
“Voter”).  Unless the Voter registers its objection with Trustee, Trustee must
disclose the Voter’s name, address, and securities positions held in the Trust
to the Securities-Issuer upon the Securities-Issuer’s request
(“Disclosure”).  With that in mind, the entity named below hereby (i) represents
that it is the Voter and (ii) mindful that failing to check one and only line
below will cause the Voter to be deemed to have consented to Disclosure,
registers its
 

   
 
consent to Disclosure.
           
 
objection to Disclosure.



An authorized officer of the Voter hereby executes this form.


LNB BANCORP, INC.
           
By:
 
                   
Its:
 
                 
 
Dated:
 
 










17